t c memo united_states tax_court alfred a and brenda c iversen petitioners v commissioner of internal revenue respondent docket no filed date thomas edward brever for petitioners john p healy for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ and joint federal income taxes of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 1all section references are to the internal_revenue_code in continued the issues for decision are whether petitioners’ involvement in a colorado cattle ranch constituted a passive_activity under sec_469 and if so whether the accuracy- related penalties should be sustained findings_of_fact some of the facts have been stipulated and are so found at the time of filing the petition petitioners resided in minnesota petitioner alfred iversen mr iversen as a teenager spent summers on his grandparents’ 400-acre farm and ranch near thief river falls minnesota mr iversen served in the u s navy on antisubmarine warfare planes after military service he earned his master’s degree in mechanical engineering from the university of minnesota in mr iversen founded pmt corp pmt which over the years has become a large and successful manufacturer and worldwide seller of surgical and medical equipment pmt sells its medical equipment throughout the united_states and in more than foreign countries pmt is a minnesota corporation petitioners own a controlling_interest in the stock of pmt continued effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in both and as president of pmt mr iversen worked more than hours a week and he received from pmt a total of approximately dollar_figure million in salary and other income in petitioners formed stirrup ranch llc stirrup ranch as a limited_liability_company through which they purchased a big_number acre cattle and horse ranch ranch in fremont county colorado near canon city colorado petitioners owned percent of stirrup ranch the ranch is in the colorado rockies at an altitude of approximately big_number feet the primary activity conducted by stirrup ranch is the commercial raising and selling of black angus and hereford cattle in addition to owning the ranch stirrup ranch leases another big_number acres from the bureau of land management the total of the owned and leased acreage on which stirrup ranch grazes its cattle consists of big_number acres during and stirrup ranch owned approximately head of cattle and horses the main ranch house on the stirrup ranch property is a big_number square-foot lodge with a log exterior and wraparound decks the house has a large great room with vaulted ceilings a floor to ceiling fireplace and leather couches and chairs the house also includes meeting rooms office space a conference room a recreation room and a number of bedrooms and bathrooms in and stirrup ranch employed full time on its property in colorado two individuals--a ranch manager and a ranch hand over the course of and stirrup ranch employed three different ranch managers seasonally stirrup ranch employed onsite at the ranch additional ranch hands the stirrup ranch ranch manager lives on the ranch property in a house separate from the lodge a job description for the onsite stirrup ranch ranch manager written by one of the ranch managers and which the parties stipulate is a description of the ranch manager’s general duties during and states as follows the ranch manager is responsible for all ranching operations on the big_number total acres of the stirrup ranch this includes but is not limited to major categories livestock management natural resource management maintenance and improvement projects employee and subcontractor supervision and working with government agencies blm state land board and us forest service on our leased lands a few of the ranch goals that the ranch manager is continually working toward are maximizing hay meadow production water development and increasing stocking rate besides the year-round stirrup ranch head of cattle the ranch manager also custom graze s other peoples’ cattle to increase seasonal pasture utilization and cash_flow the ranch manager’s responsibilities require at least hrs week during and petitioners spent almost all of their time in minnesota--mr iversen performing his executive responsibilities as president of pmt while in minnesota mr iversen also would make and receive telephone calls and send and receive emails and faxes relating to stirrup ranch matters in evidence for are telephone records which indicate that mr iversen made telephone calls lasting a total of dollar_figure hours to locations in colorado using pmt’s telephones no telephone records were offered into evidence relating to and no telephone records were offered into evidence relating to petitioners’ home and mobile phones for either or in evidence for are four emails or faxes relating to stirrup ranch sent to mr iversen from employees working at the ranch in colorado for there are in evidence three emails or faxes to mr iversen relating to stirrup ranch sent from employees working at the ranch in colorado during and the onsite stirrup ranch ranch manager did not have general check signing authority for stirrup ranch rather mr iversen retained for himself stirrup ranch check signing authority occasionally mr iversen would grant a power_of_attorney authorizing the ranch manager to sign stirrup ranch checks the canceled checks of stirrup ranch that are in evidence for indicate that many of the checks signed by mr iversen were routine salary checks for the ranch manager and the ranch hand for no record of stirrup ranch checks is in evidence during and on each occasion when he traveled from minnesota to colorado to visit the ranch mr iversen did so on a private netjets airplane paid for by pmt these flights originated from the minneapolis-st paul airport and terminated at the pueblo colorado airport according to a netjets airplane flight tracking record in evidence during mr iversen made trips to the ranch and not counting outbound travel days from minneapolis to pueblo colorado because of his late arrival he spent a total of days onsite in colorado at the ranch on of those days one or more of petitioners’ children accompanied mr iversen to the ranch on the netjets airplane according to a handwritten list petitioners prepared for trial during mr iversen made trips to the ranch and spent days onsite at the ranch again not counting outbound travel days the evidence does not indicate who traveled with mr iversen to the ranch in 2in date on one trip to the ranch petitioners drove a truck 3for no airplane flight tracking record regarding mr iversen’s airplane trips to the ranch was provided to respondent and none was offered into evidence however the handwritten list of mr iversen’s flights to the ranch was prepared by petitioners and conditionally admitted into evidence after trial petitioners apparently provided to respondent a flight record of mr iversen’s flights to the ranch in respondent points to a number of minor discrepancies between the handwritten list and the flight record provided after trial and objects to admission of the handwritten list on grounds of hearsay and lack of foundation the discrepancies appear to be minor and we overrule respondent’s objection to exhibit occasionally in and mr iversen hosted at the ranch pmt employees sales representatives clients and potential clients the pmt guests at the ranch would have meetings relating to pmt business and they would hunt elk and other wildlife the guests would stay overnight in the ranch lodge mr iversen would participate in the pmt meetings conducted at the ranch and he occasionally would hunt on the ranch with pmt employees other guests and family members while at the ranch mr iversen also would assist the ranch manager and ranch hand with various ranch chores--mending fences rounding up cattle branding inoculating and castrating cattle and cleaning the barn documents in evidence relating to stirrup ranch’s leases of federal grazing land designate mr iversen as permittee licensee and the onsite stirrup ranch ranch manager as ranch manager for her part while at the ranch in and mrs iversen participated in some activities relating to the family the cattle and the horses while visiting the ranch in and other iversen family members occasionally would assist with ranch chores neither mr iversen nor mrs iversen maintained a log a diary notes or other record of the work they performed on a day-to-day basis relating to stirrup ranch--whether performed onsite at the ranch in colorado or in minnesota in and neither petitioner received any salary or wages for work relating to stirrup ranch petitioners’ and joint federal_income_tax returns were prepared and filed on their behalf by martin nergaard who is an attorney a certified_public_accountant the director of a regional accounting firm and a former internal_revenue_service employee mr nergaard concluded that under the passive_loss_rules of sec_469 mr iversen in and materially participated in the activities of stirrup ranch and mr nergaard prepared petitioners’ and joint federal_income_tax returns accordingly claiming loss deductions for stirrup ranch of dollar_figure for and dollar_figure for on audit respondent concluded that mr iversen did not materially participate in the activities of stirrup ranch disallowed the loss deductions claimed relating to stirrup ranch and determined the dollar_figure and dollar_figure deficiencies in petitioners’ respective and federal income taxes and the sec_6662 accuracy-related_penalties opinion for purposes of the limitation under sec_469 on losses from passive activities material_participation is defined as involvement in an activity on a regular continuous and substantial basis sec_469 a - c activity performed in an individual’s capacity as an investor does not qualify as participation in an activity unless the individual is directly involved in the day-to-day management of the activity sec_1_469-5t and b temporary income_tax regs fed reg date investor- related activities not qualifying as material_participation include studying and reviewing financial statements or reports on operations preparing or compiling summaries or analysis of the finances or operations of the activity for the individual’s own use and monitoring the finances or operations of the activity in a nonmanagerial capacity id participation in an activity may be shown by any reasonable means including calendars appointment books or narrative summaries identifying work performed and the approximate number of hours spent performing the work sec_1_469-5t temporary income_tax regs supra contemporaneous daily time reports logs or similar documents are not required if other reasonable means exist of establishing a taxpayer’s participation id under the 500-hour test of subparagraph and under the facts_and_circumstances_test of subparagraph of sec_1_469-5t temporary income_tax regs fed reg date petitioners contend that in and they materially participated in the management and activities of stirrup ranch on a regular continuous and substantial basis respondent emphasizes that under sec_1 5t b ii a and b temporary income_tax regs fed reg date a taxpayer’s management activities under the facts_and_circumstances_test shall not be taken into account if another person also receives compensation_for management services relating to the activity or if another person performs more management services by time relating to the activity than the taxpayer petitioners claim that in spite of the fact that a ranch manager was employed onsite at the ranch mr iversen was the real day-to-day ranch manager and he made essentially all of the significant decisions relating to the operation activities and management of stirrup ranch petitioners claim that when he was at the ranch mr iversen worked from dawn to dusk on stirrup ranch matters and that when he was in minnesota in order to keep up on the details of all 4petitioners acknowledge that they do not meet the tests relating to regular continuous and substantial participation set forth in subpars and of sec_1_469-5t temporary income_tax regs fed reg date and no evidence indicates that petitioners meet the tests set forth in subpars and of sec_1_469-5t temporary income_tax regs supra significant aspects of stirrup ranch and make practically all decisions relating to the operation activities and management of stirrup ranch mr iversen spent to hours a day on telephone calls emails and fax communications with the onsite stirrup ranch ranch manager petitioners claim that in each of and whether at the ranch in colorado or from petitioners’ home in minnesota mr iversen spent a total of at least hours working on matters relating to stirrup ranch mrs iversen spent at least another to hours working on matters relating to the horses at the ranch and that they together meet the 500-hour test of sec_1_469-5t temporary income_tax regs supra mr iversen describes his involvement with stirrup ranch activities as follows the onsite stirrup ranch ranch manager and ranch hand do nothing without telling me and they cannot buy anything negotiate anything kill anything shoot anything and i lay down the rules as far as what they’re supposed to do our analysis of the time and activity petitioners spent in and working on matters relating to stirrup ranch is made difficult by the lack of meaningful contemporaneous or other 5under subpar of sec_1_469-5t temporary income_tax regs fed reg date mrs iversen’s participation in the activities of stirrup ranch count under both the 500-hour and the facts and circumstances tests of sec_1 5t a and temporary income_tax regs fed reg date records and documentation regarding specifically what petitioners did on a day-to-day basis and how much time they spent on matters relating to stirrup ranch in this case the lack of records and documentation are not cured by estimates made years after the fact in writing or by testimony see goshorn v commissioner tcmemo_1993_578 petitioners acknowledge that some portion of their time while at the ranch in colorado when pmt employees and clients and petitioners’ family were present was spent on activities relating to pmt and the family not on stirrup ranch’s cattle and horse activities while he was in minnesota mr iversen clearly was busy with his responsibilities as president of pmt and the documented record in this case is particularly thin as to how much time mr iversen spent on stirrup ranch matters--whether in minnesota or colorado the fact that the airplane flights from minnesota to the ranch were paid for by pmt indicates to us that mr iversen’s time spent at the ranch often and primarily related to the affairs of pmt not to the management and activities of stirrup ranch the airplane logs in evidence for indicate that during months of mr iversen made no trips to the ranch and that he was at the ranch for day in each of april june september and date according to the airplane flight logs on each trip to stirrup ranch in on which mr iversen stayed at the ranch more than day an iversen family_member went along the evidence does not indicate those occasions when mr iversen was at the ranch without pmt employees and or clients also being present telephone records that are in evidence do not support petitioners’ claim that mr iversen spent frequent and numerous hours on the phone while in minnesota talking to the stirrup ranch ranch manager in colorado about stirrup ranch activities or any other subject if in spite of the fact that there was an onsite stirrup ranch ranch manager mr iversen was running supervising managing and involved with all significant activities of stirrup ranch as petitioners seem to claim we would expect petitioners to have offered into evidence extensive files to-do lists home and mobile phone records business plans project descriptions instructions to employees etc documenting and establishing mr iversen’s active involvement in the regular continuous and substantial management and day-to-day activities of stirrup ranch that documentary_evidence is absent we do not doubt that while in minnesota mr iversen spent time on stirrup ranch activities--talking on the telephone to the ranch manager reading articles on cattle ranching receiving bills and correspondence and writing checks in payment of ranch bills also we acknowledge that while in colorado at the ranch mr iversen participated and assisted with the cattle operation ranch maintenance and improvements however the weight of the evidence before us does not establish that during and petitioners spent anywhere near hours on stirrup ranch activities that petitioners engaged in regular continuous and substantial activities relating to stirrup ranch or that petitioners materially participated in the activities of stirrup ranch as required under sec_469 and the related regulations further a significant portion of the time mr iversen spent on stirrup ranch activities appears to have been more in the capacity of an investor not involved in the day-to-day activities and which therefore would not count under the facts_and_circumstances_test see sec_1_469-5t temporary income_tax regs supra the presence at the ranch of a full- time paid ranch manager for most of and disqualifies much of mr iversen’s time working on stirrup ranch activities from counting under the facts_and_circumstances_test we sustain respondent’s deficiency determinations herein for both and with regard to the sec_6662 accuracy-related_penalties for and that respondent determined we are persuaded that petitioners had good_faith and reasonable_cause in claiming the losses that we disallow petitioners credibly testified that they believed the claimed losses qualified under the active_participation rules of sec_469 petitioners’ testimony was supported by the testimony of their accountant petitioners’ accountant should have known better particularly if the accountant was shown no more evidence and documentation than was shown to us regardless of the incorrectness of their accountant’s advice we conclude that petitioners reasonably and in good_faith relied on their accountant in claiming the losses disallowed we reject respondent’s determination of the sec_6662 accuracy- related penalties decision will be entered under rule
